PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
         United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/869,215
Filing Date: 12 Jan 2018
Appellant(s): Sadilek et al.



__________________
Joseph J. Probst (Reg. No. 65,453)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 USC 103 rejection of claim 14 has been withdrawn.

(2) Response to Arguments
Arguments about 35 USC 101 rejection:
Machine learning model
Appellant argues that claim 1 is a practical application, because it improves the predictive performance of automated disease alert computing system, the machine learned disease prediction model configured to output user specific prediction. In response, Examiner submits that the machine learning model to identify “one or more locations associated with elevated levels of the disease based wt least one the location history data” is just inputting data into an algorithm (model) to obtain a result. The claims are directed to inputting data, receiving disease occurrence predictions as an output of the machine-learned model, which the model is used at apply it level. In other words, claims recite limitations for processing the obtained data in a machine-learned model (a software element) to receive disease occurrence predictions (output), where the model is used at apply it level.


Significantly more/practical application
Appellant argues that claim 1 improves the predictive performance of automated disease alert computing systems, utilizing a machine learning disease prediction model configured to output “disease occurrence predictions for a subset of users, in a user-specific, personalized fashion”. Appellant argues that claim 1 provides a significant improvement to a technical field such as disease testing and detection (e.g. administration of disease tests, surveys, antibody testing etc.). In response, Examiner submits that the machine learned model recited in the claims are directed to process the obtained data and provide a prediction outcome, which is a tool to apply the model to obtain results, which is not improving of the model, but it can only be an improvement to the outcome of disease predictions (the results). Appellant argues that “providing disease elevation predictions to enable substantially real-time alerts to at least one or more users, a disease abatement system or governmental authorities” provides improved disease detection and faster, more efficient disease treatment and abatement. In response, Examiner submits that “providing disease predictions to enable substantially real-time alerts to the users” is nothing more than automatically providing outcomes to the users, which is a well-understood, routine and conventional activity known in the healthcare industry. 
Appellant argues that the machine learning model is a specifically trained machine-learned disease detection model that is capable of detecting disease through the usage of data that is not traditionally used for disease detection. In response, Examiner respectfully submits that the current claims recite “using a machine-learned disease detection model to receive disease occurrence predictions” and the model is used as an algorithm or software product to provide result. The model is not recited as being trained based on the condition or the received data. Therefore the claims do not provide an improvement to the model.
Appellant argues that the current claims are similar to Example 40 provided in the USPTO Subject Matter Eligibility Examples. The claim in example 40 integrates the abstract idea into a practical application, because the claim as a whole is directed to a particular improvement in collecting traffic data. In response, Examiner submits that the current claims do not provide an improvement to a disease detection model, the claims are directed to “using” the model to provide predictions and the claims are not directed to improving the machine learning model. 
Appellant argues that the current claims are similar to claim 2 of example 21 provided in the USPTO Subject Matter Eligibility Examples. Claim 2 of example 21 is found to be eligible under 35 USC 101, since the claims amount to significantly more than simply organizing and comparing data. The claim recites and improvement of alerting a subscriber (user) with time sensitive information when the subscriber’s computer is offline. The current claims of this application does not provide such a technological improvement. “Providing real time alert to users” is well-understood, routine and conventional activity used in the healthcare management systems. 
Appellant argues that the “identifying one or more locations associated with elevated levels of the disease based at least in part on the location history data respectively associated with at least the second plurality of users” limitation of Appellant’s independent claim 1 requires reviewing a large number of data elements and outputting modified computer data. As such, the claim amounts to significantly more than any alleged abstract idea. In response, Examiner submits that this feature is a basic inputting data into an algorithm and obtaining a result. When the amount of data obtained and processed is increased, that could provide a better/more reliable result, however, this feature does not improve the technology or the functioning of the computer.
Therefore, the arguments are not persuasive.

Arguments about 35 USC 103 rejection:
Appellant argues that the secondary reference, Lim teaches “unsupervised sentiment analysis model to extract sentiment information from “social media data” and then perform basic arithmetic operations to determine symptom weighing factors for each user” and does not teach “machine-learned disease detection model that outputs disease occurrence predictions”. Appellant argues that Lim fails to teach or suggest inputting search engine data into a machine-learned disease detection model and receiving, as an output of the machine-learned disease detection model, disease occurrence predictions for a plurality of users. In response, Examiner submits that McMillan teaches “a system for predicting the incidence of a disease or disorder includes a web based symptom checker for producing a structured dataset, a data analysis component for producing a multivariate dataset from the structured dataset, a principle component analysis component for producing a linear combination of orthogonal symbols representative of a disease or disorder, and a multi variate statistical model for predicting the incidence of dis ease or disorder using the symbols constructed from the principal component analysis.” in par. 8, but fails to expressly teach “a machine-learned disease detection model; inputting at least the search engine data into a machine-learned disease detection model; receiving, as an output of the machine-learned disease detection model, disease occurrence predictions for a second plurality of users, the second plurality of users being a subset of the first plurality of users”. And Lim teaches “social media messages with user and temporal information are extracted during the data pre-processing stage. Then, an unsupervised sentiment analysis model is presented. Users’ expressions about symptoms, body parts, and pain locations are also identified from social media data. The method then creates symptom weighting vectors for each individual and time period, based on their sentiment and social media expressions. Finally, latent-infectious-disease-related information is retrieved from individuals’ symptom weighting vectors” on page 84, column 2, par. 2. 
Appellant argues that Lim does not teach “disease occurrence predictions” as an “output of the machine-learned disease detection model”. In response, Examiner submits that Lim teaches “the unsupervised machine learning model using user, textual, and temporal information in social media data, along with sentiment analysis, identifies latent infectious diseases in a given location.” in abstract. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626  
                                                                                                                                                                                                      /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.